DETAILED ACTION

The present application (Application No. 17/375392) is being examined under the pre-AIA  first to invent provisions.
This Office action is in reply to filing dated 14 July, 2021.
This Application is a continuation of Application No. 14/760613, now U.S. Patent #11,068,925.


Status of Claims

Claims 1-25, have been canceled by preliminary amendment. Claims 26-41, are new. Therefore, claims 26-41, are currently pending and addressed below.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-41, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 34-41, are directed to a method, claims 26-33, are directed to a system, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: storing, in a memory, attributes of advertisements previously rendered online ; receiving, via a network interface, a query for pricing information related to advertising space with specific attributes available on a website; searching the memory for a reply to the query; aggregating the pricing information received from the memory; displaying aggregated pricing information on a graphical user interface based on results found in the memory; receiving a bid, via the graphical user interface, to place an online advertisement with the specific attributes on a website; determining that the bid to place the online advertisement is a winning bid, based at least in part on a bid price and the aggregated pricing information; transmitting an indication that the bid is a winning bid.
The claims are directed to the abstract idea of using a bidding model to implement marketing and advertising. Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of using a bidding model to implement marketing and advertising.
The claims comprise steps of: collecting information associated with bids in response to ad/bid requests, generating and analyzing metrics/statistics associated with the information, determining a bid price (a digital asset price stream) to be used for subsequent digital advertisements, and actually using this price with subsequent digital advertisements. In the instant case, bids are collected (bid request) and compared, and a final bid is selected based on predetermined attribute matching and price criteria. These claimed steps are steps of collecting/tracking data, analyzing data, making determinations/correlations, and displaying/presenting data. These steps are abstract. 
Step 2A- Prong 2: Additional elements include: an apparatus comprising a memory; a network interface; at least one processor; a network interface; advertisements previously rendered online; attributes on a website to: 
These additional elements are recited at a high level of generality and the steps that they execute represent generic functions which can be performed by a general purpose computer without any novel programming or improvement in the operation of the computer itself.  These additional elements are only invoked as tools to transmit, receive, store, compare and display data and to process data in the internet, therefore merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). The mere nominal recitation of generic computer components does not take the claim limitations out of the mental processes grouping. The internet/network features of the invention only represent a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to, and this technological environment is used to merely transmit, receive, store, compare and display data. Accordingly, the additional elements when the claim elements are viewed individually and as a whole do not integrate the abstract idea into a practical application.
Step 2B: Based on the reasoning provided under Step 2A- Prong 2, the claims under Step 2B do not recite “significantly more” than the abstract idea. At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. Further additional limitations recited in the dependent claims include: additional display formats (render on the graphical user interface a curve indicative of the aggregated pricing information); aggregated pricing information further comprises a list of websites ; remove websites from the list of websites whose minimum number of ad impressions falls below a threshold; assign a weight to each website in the list based on prior market performance; receive an indication that advertising space with the specific attributes is available on a website; track data related to an advertisement shown on a website; and distribute the attributes of the advertisements across different nodes.


 Claim Rejections - 35 USC § 103(a)

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-27, 33-35, 41, are rejected under 35 U.S.C. 103(a) as being unpatentable over Subramanian et al. (US 2007/0055569) (hereinafter “Subramanian5569”), in view of Baskin et al.  (US 2014/0114788) (hereinafter “Baskin4788”).

Regarding claims 26, 34, Subramanian5569 discloses: 
System and method for determining a price related to advertising space comprising (see at least Subramanian5569, fig. 1, ¶14, 32-40): One or more Internet publishers or properties that contain pages where ads may be shown. An inventory of ads available to be shown on those properties. A rule base that may be used to match particular ads in the inventory to particular classifications of ad traffic. A classification system that may be applied to a set of properties or pages. A set of prices that correspond to each class in the classification system.

(advertisements previously rendered online). A historical statistics repository includes the historical performance of each advertisement in the inventory associated with an ad traffic classification. (see at least Subramanian5569, ¶14, 41), wherein said advertisement presentation history is indicative of previously rendered 
(geo-location of each rendered advertisement). Geographic information (see at least Subramanian5569, ¶39, 52, 57).
(size of each rendered advertisement). Ad dimensions (see at least Subramanian5569, ¶39, 48).
(presentation format). Type of ad media (see at least Subramanian5569, ¶39, 48)
(store, in the memory, attributes of advertisements previously rendered online,). Ad inventory (see at least Subramanian5569, , fig. 7, ¶34). Server 721 comprising programs and databases that store the algorithm, base rules, classifications, and advertisement performance criteria metrics discussed above for embodiments of the invention. (see at least Subramanian5569, , fig. 7, ¶70, 74).

(a network interface) (at least one processor) (memory). System comprising computing devices, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications (see at least Subramanian5569, , fig. 3, 7, ¶55-56, 62-77) (processor) (memory) (computer readable media).

(receive, a query for pricing information related to advertising space with specific attributes available on a website). 
(search the memory for a reply to the query). 
Advertisement performance metrics for classifying Internet ad traffic into performance groups that are associated with a minimum profitable eCPM amount representative of pricing rules defined by a publisher or seller of ad space which are “queried” by a pricing and optimization engine (see at least Subramanian5569, fig. 1, ¶14, 40-42, 48). The network “queries” pricing information, and uses this pricing information to make optimized ad selections (see at least Subramanian5569, ¶50, 56). 
The OPO Ad Server then applies matching rules to find available ads for that class or performance group from the ad inventory 340, wherein it is noted in order to apply matching rules the ad inventory 340, this inventory must be queried/searched (see at least Subramanian5569, fig. 3, ¶56). In order for the OPO Ad Server to be able to make optimized ad selections, an ad pricing and optimization engine 350 periodically fetches recent statistics about served ads from the historical statistics repository 380 and applies those statistics with the pricing rules (choosing between a minimum price and a maximum price) to the ads in the ad inventory to update current ad pricing and activation status in each performance group (see at least Subramanian5569, fig. 3, ¶56). Therefore Subramanian5569, teaches searching an ad inventory 340 using ad space opportunity pricing rules and receiving and processing replies to this search and using this reply information for making determinations. 

(aggregate the pricing information received from the memory) (aggregated pricing information). Aggregated data (see at least Subramanian5569, fig. 1, ¶14, 40-42, 48, 50, 56).

(via the network interface). Graphical user interface(s) (GUIs) configured to create and manage and display pricing and performance information (aggregated pricing information) associated with advertisement placement (see at least Subramanian5569, fig. 8-15, ¶78-85). (“display aggregated pricing information on a graphical user interface based on results found in the memory” as claimed). However, even if it could be argued that Subramanian5569 does not explicitly teach: (display aggregated pricing information on a graphical user interface based on results found in the memory). However, since Subramanian5569 teaches nodal classification of attributes accessible by the system, and also teaches GUIs for displaying and managing information, it would have been obvious to one of ordinary skill in the art at the time of the invention to display available nodal classification information using a user interface. One of ordinary skill in the art at the time of the invention would have been motivated to combine these two elements that are already implemented in Subramanian5569, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art at the time of the invention would have additionally been motivated to combine these two elements in this way, since a graphical display of aggregated nodal information may assist in calculating a price and in selecting an advertisement.

(receive a bid, via the graphical user interface, to place an online advertisement with the specific attributes on a website). Advertisers bid to have their ad shown on a publisher’s page by specifying a maximum price that they are willing to pay (see at least Subramanian5569, ¶7, 9, 42).

(determine that the bid to place the online advertisement is a winning bid, based at least in part on a bid price and the aggregated pricing information; and transmit an indication that the bid is a winning bid).  Either a higher bid price by the OPO ad server network  or a lower bid price by a conventional ad server is selected as a winning bid (a winning bid) and winning bid information is transmitted to the publisher and a winning ad is delivered to the consumer (see at least Subramanian5569, ¶58-61). Further, since the winning bid needs to be paid and delivered, a message announcing that the bid is a winning bid  is implicit in the method.

Subramanian5569 does not disclose: (the attributes comprising display duration). However Baskin4788 discloses: System and method (techniques) for determining a price for content (see at least Baskin4788, fig. 1, ¶4-11, 18, 22). Advertisement features include duration (see at least Baskin4788, ¶41). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the attributes in Subramanian5569; to include a duration as taught by Baskin4788. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Subramanian5569 in this way, since the additional attribute enhances the relevance of the classification.

Regarding claims 27, 35, Subramanian5569 in view of Baskin4788 discloses: All the limitations of the corresponding parent claims (claim 26; and claim 34; respectively) as per the above rejection statements.
Subramanian5569 does not appear to explicitly disclose: (a curve indicative of the aggregated pricing information).
However since Subramanian5569 teaches: Display of a pie graph of aggregated pricing information on a user interface, (see at least Subramanian5569, fig. 15), then it would have been obvious to one of ordinary skill in the art at the time of the invention to display a curve indicative of the aggregated pricing information. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Subramanian5569 in this way, since the functionality for displaying a graph is already implemented by the method, and the steps of the method for implementing this functionality are the same for any type of graph. the additional attribute enhances the relevance of the classification, and a curve may help understand and analyze the data.

Regarding claims 33, 41, Subramanian5569 in view of Baskin4788 discloses: All the limitations of the corresponding parent claims (claim 26; and claim 34; respectively) as per the above rejection statements.
Examiner’s note: The instant specification as filed (¶172) defines “node” as: “A computer, other device, program, or combination thereof that facilitates, processes information and requests, and/or furthers the passage of information from a source user to a destination user is commonly referred to as a "node."
Subramanian5569 teaches: In the context of advertisement placing or slots,  the system is configured to execute rules for matching different individual attributes/parameters in the ad inventory classification (see at least Subramanian5569, ¶35, 40), and therefore is configured to identify and recognize different possible individual attributes in the classification. This attribute sub-classification of different possible individual attributes/parameters that is recognized by the system, is data that is stored in repositories or databases for distribution/routing to, and communication with other entities representative of “node(s) containing respective attribute information” (wherein, to store the attributes of advertisements previously rendered online, the at least one processor is configured to distribute the attributes of the advertisements across different nodes). 


Claims 28, 30-32, 36, 38-40, are rejected under 35 U.S.C. 103(a) as being unpatentable over Subramanian et al. (US 2007/0055569) (hereinafter “Subramanian5569”), in view of Baskin et al.  (US 2014/0114788) (hereinafter “Baskin4788”), and further in view of McLellan et al.  (US 2011/0295826) (hereinafter “McLellan5826”).

Regarding claims 28, 36, Subramanian5569 in view of Baskin4788 discloses: All the limitations of the corresponding parent claims (claim 26; and claim 34; respectively) as per the above rejection statements. 
The network “queries” pricing information, and uses this pricing information to make optimized ad selections (receive, via the network interface, a query for pricing related to advertising space with specific attributes available on websites) (see at least Subramanian5569, ¶50, 56).
Subramanian5569 does not explicitly disclose: (aggregated pricing information further comprises a list of websites that provide advertising space with the specific attributes).
However McLellan5826 discloses: Indexed Content and Weights Database 140 for a list of website URLs in descending order of Total Weights based on the Total Activity Weight and keyword relevancy for each indexed website. (see at least McLellan5826, abstract, fig. 2, ¶187). "Website," "web site," "webpage," and "web page" may refer to a source of advertisements (see at least McLellan5826, fig. 2, ¶20). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the “querying” for pricing information in Subramanian5569; in view of McLellan5826, to include “querying” a list of websites for pricing information wherein this list of a websites can be weighted. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Subramanian5569 in this way, since having a list of websites facilitates the querying for website information.

Regarding claims 30, 38, Subramanian5569 in view of Baskin4788 and McLellan5826 discloses: All the limitations of the corresponding parent claims (claims 26 and 28; and claims 34 and 36; respectively) as per the above rejection statements.
Subramanian5569 does not appear to explicitly disclose: (assign a weight to each website in the list based on prior market performance).
However McLellan5826 discloses: Indexed Content and Weights Database 140 for a list of website URLs in descending order of Total Weights based on the Total Activity Weight and keyword relevancy for each indexed website. (see at least McLellan5826, abstract, fig. 2, ¶187). "website," "web site," "webpage," and "web page" may refer to a source of advertisements (see at least McLellan5826, fig. 2, ¶20). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the “querying” for pricing information in Subramanian5569; in view of McLellan5826, to include “querying” a list of websites for pricing information wherein this list of a websites can be weighted. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Subramanian5569 in this way, since having a list of websites facilitates the querying for website information, and having a weighted list of websites facilitates even more the functionality for displaying.

Regarding claims 31, 39, Subramanian5569 in view of Baskin4788 and McLellan5826 discloses: All the limitations of the corresponding parent claims (claims 26 and 28; and claims 34 and 36; respectively) as per the above rejection statements.
The network “queries” pricing information, and uses this pricing information to make optimized ad selections (see at least Subramanian5569, ¶50, 56), therefore since the network indeed has access to information about ad opportunities, then the network has an indication of specific attributes available on the one or more publisher’s website .

Regarding claims 32, 40, Subramanian5569 in view of Baskin4788 and McLellan5826 discloses: All the limitations of the corresponding parent claims (claims 26 and 28; and claims 34 and 36; respectively) as per the above rejection statements.
An historical statistics repository includes the historical performance of each advertisement in the inventory associated with an ad traffic classification. A pricing and optimization engine applies these historical statistics to establish the current performance of each ad in each performance group, compares the current performance to an expected performance, establishes a new price between the minimum price and the maximum price. (see at least Subramanian5569, ¶14, 41).


Claims 29, 37, are rejected under 35 U.S.C. 103(a) as being unpatentable over Subramanian et al. (US 2007/0055569) (hereinafter “Subramanian5569”), in view of Baskin et al.  (US 2014/0114788) (hereinafter “Baskin4788”), further in view of McLellan et al.  (US 2011/0295826) (hereinafter “McLellan5826”), and further in view of Lauckhart et al.  (US 2005/0235030) (hereinafter “Lauckhart5030”).

Regarding claims 29, 37, Subramanian5569 in view of Baskin4788 and McLellan5826 discloses: All the limitations of the corresponding parent claims (claims 26 and 28; and claims 34 and 36; respectively) as per the above rejection statements.
Subramanian5569 does not explicitly disclose: (wherein the at least one processor is further configured to remove websites from the list of websites whose minimum number of ad impressions falls below a threshold).
Subramanian5569 further teaches ad traffic is targeted by the system with higher bids, whereas low traffic sites are priced with a lower price bids using a conventional ad server (see at least Subramanian5569, ¶51).
Lauckhart5030 discloses: Lists of websites, and further functionality for demoting Web sites with low traffic levels and promote new sites with high traffic levels (see at least Lauckhart5030, ¶64).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the system for promoting higher bids associated with high traffic in Subramanian5569; in view of Lauckhart5030, to include removing websites from the list of websites whose minimum number of ad impressions falls below a threshold. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Subramanian5569 in this way, since removing low traffic sites and replacing those spots with higher traffic sites is an effort to increase revenues.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20090012868 (DeAngelis) and US20090254437 (Lee).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mario C. Iosif/Primary Examiner, Art Unit 3681